                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

SHEILA BLACKWELL, et al                                                            PLAINTIFFS

V.                                                       CAUSE NO. 3:18-CV-141-CWR-FKB

BANKERS TRUST COMPANY OF                                                          DEFENDANT
SOUTH DAKOTA

                                            ORDER

       Before the Court are defendant’s motion to dismiss and plaintiffs’ motion for leave to file

a sur-reply. For the reasons stated below, both motions are denied.

I.     Factual and Procedural History

       This case arises under the Employee Retirement Income Security Act of 1974

(“ERISA”). Plaintiffs Sheila Blackwell and Jo Ann Battieste filed suit on behalf of themselves

and other Sta-Home Health & Hospice employees who were participants in Sta-Home’s

Employee Stock Ownership Plan (“ESOP”).

       The Caracci family founded Sta-Home Health & Hospice in the 1970s and it became one

of the largest privately-owned home health care providers in Mississippi.

       In January 2014, the ESOP entered into an agreement with Sta-Home to buy 7,800,000

shares of the company from the Caracci family in exchange for $75,500,000. The ESOP financed

the purchase with a loan backed by Sta-Home at an interest rate of 3.45% and a maturation date

of December 31, 2038. Sta-Home hired Bankers Trust Company of South Dakota (“BTC”) to be

the trustee of the ESOP during the stock purchase.

       Approximately three years after the ESOP purchased the stock, AccentCare, Inc., based

in Dallas, Texas, bought Sta-Home.
       Plaintiffs argue that BTC’s “authorization of the [ESOP’s] purchase of Sta-Home stock

from parties in interest, members of the Caracci family, on January 17, 2014, was prohibited by

ERISA . . . .” Docket No. 15 at 5. Plaintiffs claim that BTC’s lack of due diligence during the

ESOP stock purchase allowed the Caracci family to “unload their interests in Sta-Home above

fair market value, and saddle Plan participants with millions of dollars of debt payable to finance

the Transactions. The [Caracci family] also enjoyed millions of dollars of tax benefits by selling

Sta-Home to the Plan . . . .” Docket No. 1 at 2–3.

       BTC disputes these allegations and moved to dismiss the complaint for failure to state a

cognizable claim. Alternatively, BTC argues that the Court should strike certain portions of the

complaint as immaterial and prejudicial under Federal Rule of Civil Procedure 12(f). Plaintiffs

then moved to file a sur-reply in further support of their opposition to the motion to dismiss.

Both sides have also filed notices of supplemental authorities.

II.    Legal Standard

       Rule 12(b)(6) authorizes dismissal of actions that fail to state a claim upon which relief

may be granted. To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks and citation omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The plausibility

standard “does not impose a probability requirement at the pleading stage; it simply calls for

enough fact to raise a reasonable expectation that discovery will reveal evidence” to support the

claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).




                                                  2
       At this stage, prior to any discovery, plaintiffs must identify “the factual contentions

[that] have evidentiary support or, if specifically so identified, will likely have evidentiary

support after a reasonable opportunity for further investigation or discovery.” Fed. R. Civ. P.

11(b)(3). As the seminal guide on federal practice has put it:

       But beyond the technical question of authority, permitting allegations on
       information and belief is a practical necessity. How else can a pleader avoid the
       appearance of perjury when he is without direct personal knowledge regarding
       one or more of the allegations necessary to his claim and therefore must plead on
       a less certain footing? Pleading on information and belief is a desirable and
       essential expedient when matters that are necessary to complete the statement of a
       claim are not within the knowledge of the plaintiff but he has sufficient data to
       justify interposing an allegation on the subject.

Charles Alan Wright & Arthur R. Miller, Fed. Prac. and Proc. § 1224 (3d ed. 2018).

       In the context of ERISA cases, the Fifth Circuit has held that:

       while a plaintiff must offer sufficient factual allegations to show that he or she is
       not merely engaged in a fishing expedition or strike suit, we must also take
       account of his or her limited access to crucial information. This is because if
       plaintiffs cannot state a claim without pleading facts which tend systemically to
       be in the sole possession of defendants, the remedial scheme of the statute will
       fail, and the crucial rights secured by ERISA will suffer.

Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of Georgia, Inc., 892 F.3d

719, 730–31 (5th Cir. 2018) (quotation marks, brackets, and citations omitted); see also Johnson

v. Johnson, 385 F.3d 503, 531 n.19 (5th Cir. 2004) (“‘information and belief’ pleadings are

generally deemed permissible under the Federal Rules, especially in cases in which the

information is more accessible to the defendant.”). For these reasons, “[m]otions to dismiss

under Rule 12(b)(6) ‘are viewed with disfavor and are rarely granted.’” Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009) (citation omitted).

       Under Rule 12(f), meanwhile, a district court “may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).



                                                 3
A district court should not strike challenged portions of a complaint because they “offend the

sensibilities” of the objecting party. United States v. Coney, 689 F.3d 365, 379 (5th Cir. 2012)

(quotation marks and citation omitted). An allegation should be stricken only if it possesses “no

possible relation to the controversy,” which is a remedy used “sparingly” by the Court. Id.

(quotation marks and citations omitted). If an allegation is “relevant” and “minimally supported”

by the allegations set forth in the pleadings, it should not be stricken. Id. at 380. It is ultimately

within the Court’s broad discretion to decide whether to strike. Gilchrist v. Schlumberger Tech.

Corp., 321 F.R.D. 300, 301–02 (W.D. Tex. 2017) (citations omitted).

III.   Discussion

       Broadly, BTC argues that plaintiffs “merely recite the elements of certain prohibited

transactions defined in [ERISA] and plead nothing more than conclusory allegations in support

of these claims.” Docket No. 13 at 5.

       A.        Claims under 406(a)(1)

       Plaintiffs have alleged that the fiduciary, BTC, caused the ESOP to engage in a sale with

a party in interest, the Caracci family. See Docket No. 1 at ¶¶ 18–20, 47, 51. Section 406(a)(1)

provides that:

       (1) A fiduciary with respect to a plan shall not cause the plan to engage in a
       transaction, if he knows or should know that such transaction constitutes a direct
       or indirect—
       (A) sale or exchange, or leasing, of any property between the plan and a party in
       interest;
       (B) lending of money or other extension of credit between the plan and a party in
       interest;

29 U.S.C. § 1106(a)(1)(A)–(B). Thus, they satisfy the pleading requirement on this claim.

       If enforced facially, however, this would prohibit the creation of ESOPs, counter to the

legislative purpose of ERISA. Courts have therefore held that “the prohibited transaction rule


                                                  4
does not apply if the sale is for adequate consideration. This means that an ESOP may acquire

employer securities in circumstances that would otherwise violate Section 406 if the purchase is

made for adequate consideration. The fiduciaries have the burden to prove this affirmative

defense.” Perez v. Bruister, 823 F.3d 250, 262 (5th Cir. 2016) (quotation marks and citations

omitted).

        ERISA defines adequate consideration as “the fair market value of the asset as

determined in good faith by the trustee or named fiduciary pursuant to the terms of the plan and

in accordance with regulations promulgated by the Secretary.” 29 U.S.C. § 1002(18). The Fifth

Circuit has held that “ESOP fiduciaries will carry their burden to prove that adequate

consideration was paid by showing that they arrived at their determination of fair market value

by way of a prudent investigation in the circumstances then prevailing.” Perez, 823 F.3d at 262–

63. “[T]he ERISA § 408(e) adequate consideration exemption is expressly focused upon the

conduct of the fiduciaries and is read in light of the overriding duties in ERISA § 404,

particularly the duty of care.” Id. at 263 (quotation marks and citation omitted) (emphasis in

original).

        BTC argues that the complaint fails because it does not provide facts alleging how BTC’s

conduct was inadequate. The Court disagrees. First, the complaint contains an allegation

regarding BTC’s conduct:

        Plaintiffs further allege that the following factual allegations in this paragraph will
        likely have evidentiary support after a reasonable opportunity for further
        investigation or discovery. BTC did not perform due diligence similar to the due
        diligence that is performed by third-party buyers in large corporate transactions in
        the course of the ESOP Transaction. The Plan overpaid for Sta Home stock on
        and as of January 17, 2014, due to BTC’s reliance on unrealistic growth
        projections, unreliable or out-of-date financials, improper discount rates,
        inappropriate comparable companies, and/or its failure to test assumptions, failure
        to question or challenge underlying assumptions, and/or other factors that
        rendered its valuation of Sta-Home stock in the ESOP Transaction faulty. Due to

                                                  5
       the Plan’s overpayment, the Plan’s participants, including Plaintiffs, received
       diminished stock allocations, took on excessive debt to finance the Transaction,
       and suffered losses to their individual Plan accounts.

Docket No. 1 at ¶ 89.

       BTC next argues that it can prove an affirmative defense on a motion to dismiss. BTC is

incorrect. See Perez, 823 F.3d at 262 (“The fiduciaries have the burden to prove this affirmative

defense.”). The Fifth Circuit has reiterated that notice pleading is adequate because there is an

imbalance in access to information in ERISA cases. See Innova Hosp. San Antonio, 892 F.3d at

730–31. BTC has not provided any controlling case law where courts dismissed ERISA actions

because the plaintiff did not preemptively address an affirmative defense.

       It might be that BTC’s defense proves successful in this case at a later stage. At this

point, however, the plaintiffs allege one thing and BTC claims another. That is a fact dispute not

appropriate for resolution at this time.

       B.      Claims under 406(b)

       Plaintiffs allege that “BTC received consideration for its own personal account from Sta-

Home for BTC’s services in the ESOP Transaction in the form of fees under a contract made

between BTC and Sta-Home prior to the Plan’s purchase of Sta-Home.” Docket No. 1 at ¶ 53.

Section 406(b) provides that:

       A fiduciary with respect to a plan shall not—
       (2) in his individual or in any other capacity act in any transaction involving the
       plan on behalf of a party (or represent a party) whose interests are adverse to the
       interests of the plan or the interests of its participants or beneficiaries, or
       (3) receive any consideration for his own personal account from any party dealing
       with such plan in connection with a transaction involving the assets of the plan.

28 U.S.C. § 1106(b)(2)–(3).

       Plaintiffs further allege that Sta-Home paid BTC’s trustee fees in connection with the

establishment of the ESOP stock purchase and that Sta-Home’s “[i]ncentives to BTC to act in

                                                6
favor of the Sellers in the ESOP Transaction included engagement as the Plan’s ongoing trustee

after the ESOP Transaction and the fees paid for that engagement; the possibility of referrals of

business by the companies and persons on the Seller side of the ESOP Transaction; and business

from sellers of companies who believed that BTC did not conduct due diligence and valuations

as stringently [as] would a private equity buyer but would essentially rubber stamp a stock

purchase falling within a price range acceptable to sellers.” Docket No. 1 at ¶ 90.

       Swain v. Wilmington Trust is persuasive on this point. In addressing a motion to dismiss

in a very similar case, the court found that the complaint stated a plausible cause of action. In

regard to the § 406(b)(2) claim, the court pointed to the plaintiff’s complaint, which stated:

       Wilmington Trust acted on behalf of Seller in connection with the Plan’s stock
       and loan transactions in 2012 with Seller by causing the Plan to acquire ISCO
       stock and a loan. This greatly benefited Seller to the substantial detriment of the
       Plan, even though Wilmington Trust was required to serve the interests of the
       Plan in connection with any such transaction.

No. CV 17-71-RGA-MPT, 2018 WL 934598, at *6 (D. Del. Feb. 16, 2018). Next, the court

noted that in regard to the § 406(b)(3) claim, the complaint alleged that “Wilmington Trust

received compensation from ISCO as Trustee for the Plan in violation of ERISA § 406(b)(3).”

Id. The court denied the motion to dismiss for failure to state a claim on these ERISA violations.

       Here, plaintiffs have provided more details than in Swain regarding the incentives BTC

had for brokering such a deal. They have alleged a plausible conflict in BTC’s representation. As

such, plaintiffs have adequately stated a claim for relief.

       C.      Motion to Strike

       Alternatively, BTC argues that it stopped operating as the trustee of the ESOP after the

plan purchased the stock and before Sta-Home was ultimately sold to another company. Thus,

BTC argues that the complaint’s references to the later sale of Sta-Home should be stricken as



                                                  7
immaterial and inflammatory. After briefing was complete, BTC filed notice of additional

authority and included a copy of a letter from the IRS. See Docket No. 30. This letter

demonstrates, according to BTC, that the ESOP qualified under relevant treasury regulations and

as such, BTC may rely on the affirmative ERISA defenses. BTC adds that this IRS letter proves

that “allegations related to the Plan’s termination (which post-dated Defendant’s tenure as Plan

trustee) are immaterial,” and as such, should be stricken.

       BTC’s claim regarding affirmative defenses has already been addressed. The Court

agrees with plaintiffs that the IRS letter is not dispositive. See Docket No. 31. A component of a

complaint should be stricken only if it possesses “no possible relation to the controversy.”

Coney, 689 F.3d at 379 (quotation marks and citation omitted). That is not the case here.

       D.      Motion for Leave to File Sur-Reply

       Finally, plaintiffs claim that BTC raised new arguments in its reply, so a sur-reply is

necessary. The Court disagrees. Without the need to address new arguments, “[s]urreplies are

heavily disfavored by courts.” Warrior Energy Servs. Corp. v. ATP Titan M/V, 551 F. App’x

749, 751 n.2 (5th Cir. 2014) (quoting Weems v. Hodnett, No. 10–CV–1452, 2011 WL 2731263,

at *1 (W.D.La. July 13, 2011)). Therefore, the motion is denied.

IV.    Conclusion

        Both motions are denied. The parties are instructed to contact the chambers of the

Magistrate Judge within the next 10 days to set up a case management conference.

       SO ORDERED, this the 29th day of March, 2019.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
